       Case 2:21-cv-01194-JAM-DB Document 4 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BERNARDO CASTILLO,                                 No. 2:21-cv-1194 DB P
12                        Petitioner,
13             v.                                        ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    COUNTY OF ELDORADO,
15                        Respondent.
16

17            Petitioner is a county inmate proceeding pro se with a petition for a writ of habeas corpus

18   under 28 U.S.C. § 2254. In an order filed July 12, 2021, this court ordered petitioner to either pay

19   the filing fee or submit a motion to proceed in forma pauperis within 30 days. Petitioner was

20   warned that his failure to comply with the July 12 order would result in a recommendation that

21   this action be dismissed. (ECF No. 3.) Thirty days have passed and petitioner has not paid the

22   filing fee, submitted a motion to proceed in forma pauperis, or otherwise responded to the July 12

23   order.

24            Accordingly, the Clerk of the Court is HEREBY ORDERD to randomly assign a district

25   judge to this case; and

26            IT IS RECOMMENDED that this action be dismissed for petitioner’s failure to comply

27   with a court order and failure to prosecute this case. See E.D. Cal. R. 110; Fed. R. Civ. P. 41.

28   ////
                                                        1
      Case 2:21-cv-01194-JAM-DB Document 4 Filed 09/07/21 Page 2 of 2


 1            These findings and recommendations will be submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after
 3   being served with these findings and recommendations, petitioner may file written objections
 4   with the court. The document should be captioned “Objections to Magistrate Judge's Findings
 5   and Recommendations.” Petitioner is advised that failure to file objections within the specified
 6   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951
 7   F.2d 1153 (9th Cir. 1991).
 8   Dated: September 3, 2021
 9

10

11

12

13

14

15

16

17

18

19   DLB:9
     DB Prisoner Inbox/Habeas/R/cast1194.fta fr
20

21

22

23

24

25

26

27

28
                                                       2
